Citation Nr: 0731383	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  98-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for residuals of an eye 
injury, to include glaucoma. 

4.  Entitlement to service connection for headaches and 
residuals of a head injury.

5.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1975 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in March 2005 for further development.  

The issue of entitlement to service connection for residuals 
of a head injury, to include headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
service.

2.  Left shoulder disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
service.

3.  Residuals of an eye injury, to include glaucoma, were not 
manifested during the veteran's active duty service, nor are 
they otherwise related to service.

4.  Psychiatric disability, to include PTSD, was not 
manifested during the veteran's active duty service, nor is 
it otherwise related to service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of an eye injury, to include glaucoma, were not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  Psychiatric disability, to include PTSD, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection in September 1999 (prior to 
the enactment of the VCAA).  A rating decision was issued in 
February 2000.  In April 2001 and June 2001, VCAA letters 
were issued to the appellant.  The claims came before the 
Board in March 2005 and the claims were remanded for further 
development.  In May 2005 another duty to assist letter was 
sent to the veteran.  The April 2001, June 2001, and May 2005 
letters effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the April 2001, June 2001, and May 2005 notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but had not been provided with 
notice of the method by which the VA determines disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with letters in April 2001, June 2001, and May 2005 
in which it advised the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the granting of service connection, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot.  Nonetheless, the RO sent the 
veteran a May 2007 correspondence that fully complied with 
Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports dated May 2006.  There is no indication 
of relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, psychoses, and organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low back
The veteran testified at a June 2003 RO hearing that he 
injured his back while lifting ammunition in service.  He 
also stated that he injured his back during a motor vehicle 
accident when his truck hit a motorcycle.  He was somehow 
thrown out of the truck and then thrown back into the truck 
which then burst into flames. 

The service medical records indicate that in July 1976, the 
veteran complained of low back pain due to lifting.  The 
diagnosis was low back pain.  The majority of the remaining 
service medical records are silent as to complaints of, 
diagnosis of, or treatment for low back problems including 
clinical examinations conducted in August 1977 and December 
1982.  The veteran completed a January 1983 Report of Medical 
History in conjunction with his separation examination.  In 
it, he indicated that he has had recurrent back pain.  An 
annotation to this report indicates that the veteran had low 
back pain due to mechanical problems with his leg length 
discrepancy.  The veteran's January 1983 separation 
examination only revealed scoliosis.  

The first post service evidence of a low back disability is 
dated in the mid-1990s; and all of the medical reports relate 
the veteran's low back pain to an accident that occurred in 
1990.  

Records from Tarant County Hospital dated September 1996, 
January 1997, and April 1997 reflect that the veteran 
reported a back injury in 1990, and that he has had "back 
pain since 1990 due to neck fracture."  An August 1997 
report (also from Tarant County Hospital) reflects that he 
veteran complained of chronic lower back pain and chronic 
neck pain since he was hit in the head by a tree in 1990.  A 
September 1997 report reflects that the veteran had a 
"herniated disc [secondary] to job injury in 1990."  A 
March 1998 VA medical certificate reflects that the veteran 
complained of "back pain x 8 years."  None of these 
treatment records mention any incident that occurred in 
service; nor do they suggest that the veteran's low back pain 
preceded 1990.  There was also indication that the veteran 
had received workers compensation in the past

In August 1999, private physician (J.S.) reported that she 
had been treating the veteran since April 1997.  She 
indicated that she had reviewed the service medical records 
from 1975-1983 which included references to low back pain.  
She stated that the veteran had informed her that he did not 
have any problems with back pain prior to military service. 
In her opinion, military service likely caused or contributed 
to back problems.

The veteran underwent a VA examination in May 2006.  The 
examiner stated that he reviewed the veteran's claims file 
prior to the examination.  The veteran reported that he was 
involved in a motor vehicle accident in 1976, and that he has 
had low back pain ever since.  The pain was rated at a 9 on a 
scale of 1 to 10.  Previous x-rays have showed transitional 
vertebrae at L5 and minimal left convexity.  Additionally, 
there are findings of degenerative disc disease of L4-L5 with 
disc protrusion impinging on the thecal sac centrally, and 
extending laterally to the right.  

After examining the veteran, the examiner diagnosed 
degenerative disc disease of the lumbar spine with back pain, 
left leg radiation, with moderate disability with 
progression.  The examiner noted that the veteran was seen on 
only one occasion in 1976 with back discomfort; and that x-
rays showed minimal changes.  He opined that it is less 
likely than not that the veteran's current low back 
disability is related to service.  

The Board notes that the claims file contains two 
contradictory medical opinions regarding the etiology of the 
veteran's low back disability.  The Court has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physicians in this case.  

While the veteran's private physician (Dr. J.S.) indicated 
that she had reviewed the service medical records (from 1975 
to 1983), there is no indication that she reviewed the 
veteran's entire claims file.  Moreover, she stated in her 
August 1999 correspondence that "several of these [in 
service] medical visits were related to low back pain."  
However, the Board notes that there was only a single 
instance in which the veteran complained of low back pain 
(July 1976).  There were a couple of notations in January 
1982 regarding the fact that his commanding officer was not 
adhering to his [the veteran's] P3 profile for congenital 
short leg and spinal curvature.    

On the other hand, the VA clinician that examined the veteran 
in May 2006 had full access to the veteran's service medical 
records and, although the veteran was diagnosed with 
degenerative disc disease of the lumbar spine with back pain, 
left leg radiation, with moderate disability with 
progression; the examiner opined that it is less likely than 
not related to service.  Given that this assessment was based 
on the examination of the veteran's entire claim file, rather 
than only the service medical records and the history of the 
veteran, the VA clinician's assessment is afforded greater 
weight.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left shoulder
At the veteran's June 2003 RO hearing, he testified that he 
injured his left shoulder in April 1977 in a motor vehicle 
accident with a motorcycle. 

The service medical records confirm that the veteran was in a 
motor vehicle accident.  However, there are no complaints or 
findings attributed to a left shoulder disability.  In fact, 
the only possible mention of a left shoulder disability is 
the veteran's January 1983 Report of Medical History, which 
indicates that he has or has had a painful or trick shoulder 
or elbow.  There was an annotation indicating that the 
veteran had left shoulder pain for last eight months.  
However, the veteran's January 1983 separation examination of 
the upper extremities showed only a right elbow disability.  
Examination of the left shoulder was normal.
 
The only post service evidence of a left shoulder disability 
is an August 1997 private clinical record that assesses left 
shoulder pain which could be impingement syndrome versus 
overuse syndrome. 

The veteran underwent a VA examination in May 2006.  He 
stated that he has had shoulder pain that has gotten 
progressively worse since a 1976 motor vehicle accident.  He 
reported that he underwent a surgical cuff repair procedure 
in 1987.  He continues to have pain in the shoulder rating 
about a 4 on a scale of 1 to 10.  With activity, the pain 
increases to a 7.  He reported that he cannot lift more than 
10 pounds.  

After reviewing the claims file and examining the veteran, 
the examiner diagnosed degenerative joint disease of the left 
shoulder with status postoperative repair in 1987 with 
continued shoulder pain, slightly decreased range of motion, 
with moderate disability with progression.  Based on the lack 
of evidence of a disability in the service medical records, 
the examiner opined that it is less likely than not that the 
veteran's current left shoulder disability is related to 
service.

The Board finds that there is no objective evidence in the 
service medical records concerning a left shoulder 
disability.  Moreover, there is only a single subjective 
finding in the service medical records in which the veteran 
complained of left shoulder pain in conjunction with his 
separation examination.  The first (and only) post service 
evidence of a current disability is dated 14 years after 
service.  Finally, the only competent medical opinion that 
addresses the issue of a possible nexus, weighs against such 
a finding.  As such, the preponderance of the evidence is 
against a finding that the veteran's left shoulder disability 
is related to service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left shoulder disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Residuals of an eye injury
The veteran testified at his June 2003 RO hearing that he was 
injured during service when a lug nut flew up and struck him 
in the face around the eye area.  He also testified that a 
private health care provider diagnosed glaucoma and he [the 
private physician] seemed to indicate that this was linked to 
his active duty injury.

The service medical records substantiate the veteran's claim 
that in October 1978, he was struck above his right eye.  
Diagnosis at that time was contusion to right forehead.  
There was no indication of an injury to the right eye.  
Furthermore, there are no findings attributed to a right eye 
disability in all of the service medical records.  He 
underwent a separation examination in January 1983.  The 
examination report shows normal findings with respect to the 
veteran's eyes.  He also completed a Report of Medical 
History in conjunction with his separation examination.  He 
indicated (by checked box) that has never had any eye 
trouble.  

Post service medical records reflect that the veteran 
initially sought treatment from Dr. G.A.L. for blurred vision 
in May 2005.  He reported that he may have had glaucoma since 
1997.  Upon examination, the veteran's visual acuity was 
20/20-1 in each eye.  Dr. G.A.L. noted rim defects in all 
quadrants of the right eye.  The left eye had a nasal step 
and superior defects.  He recommended new glasses and a 
follow up examination in three weeks.  The follow up 
examination revealed rim defects in the right eye 360 
degrees; and a slight increase in defects of the left eye in 
all quadrants not consistent with the previous test.  

Dr. G.A.L. also treated the veteran on two occasions in 2006.  
He observed corneal staining in both eyes.  He inserted 
silicone plugs into the lower puncta, provided artificial 
tears to be used as needed, and prescribed Patanol to be used 
twice a day.  In his most recent visit (August 2006), the 
veteran was found to have visual acuity with glasses: right 
eye 20/25+1; left eye 20/20-1; both eyes 20/20-1.  A visual 
field 24-2 was performed which was normal for both eyes.  Dr. 
G.A.L. recommended continuing with artificial tears and 
Patanol as needed.  He never diagnosed the veteran with 
glaucoma.

The veteran underwent a VA examination in May 2006.  He 
reported that he has had glaucoma for 15 years and was 
diagnosed by a civilian ophthalmologist in Fort Worth, Texas 
(presumably Dr. G.A.L.).  He complained that his eyes are dry 
and occasionally burning and that he has dealt with these 
symptoms for ten years.  He stated that his only treatment 
has been glaucoma medication (Timoptic, one drop in each eye, 
twice a day).  His visual acuity was: 20/25 in each eye (near 
with glasses); 20/70 in each eye (near without glasses); 
20/30 (far, right eye with glasses); 20/25 (far, left eye 
with glasses); 20/70 (far, right eye without glasses); and 
20/40 (far, left eye without glasses).  The examiner noted 
that the optics nerves in the veteran appeared perfectly 
normal and do not show any evidence of glaucoma damage.

The lack of any post-service medical records until May 2005 
(24 years after service) is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, the Board notes that there is no 
evidence in the service medical records indicating a right 
eye disability.  There is no diagnosis of glaucoma or any 
other eye disability.  Consequently, there is no competent 
medical opinion linking such a disability to service.  The 
Board finds that the preponderance of the evidence weighs 
against the claim.  

The preponderance of the evidence is against service 
connection for residuals of an eye disability, to include 
glaucoma.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Psychiatric disability, to include PTSD
The Board remanded this claim in March 2005 in order to 
obtain medical records from Dr. M. (who allegedly diagnosed 
PTSD).  The RO sent the veteran a duty to assist letter in 
May 2005, requesting that he complete an Authorization and 
Consent Form (VA Form 21-4142).  The veteran did not reply.  

At his June 2003 RO hearing, the veteran testified that he 
suffers from PTSD caused by a motor vehicle accident in which 
a civilian was killed.  The Board notes that an in-service 
accident is documented in the service medical records.  
However, the service medical records contain no findings 
attributed to a psychiatric disorder.  A December 1982 
examination and a January 1983 separation examination yield 
normal findings.  Moreover, in his January 1983 Report of 
Medical History, the veteran indicated, by checked box, that 
he has not experienced frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  

Post service medical records include an undated report from 
the John Peter Smith (JPS) Behavioral Health Clinic in which 
the veteran reported that his depression started after a back 
injury sustained at work.  He was seeing Dr. M. until 1999, 
when the insurance ran out.  The veteran related his current 
depression to medical problems and his nagging father (who 
lives with the veteran).  He underwent a PTSD screening in 
February 2005; the screening was negative.  

The veteran underwent a VA examination in May 2006.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The veteran reported that he was 
diagnosed with PTSD in 1981 and in 1983 while in the 
military.  He reported symptoms of sweats, nightmares, and 
panic attacks.  He stated that a 1976 motor vehicle accident 
caused his PTSD.  He was driving a truck and struck (and 
killed) a motorcycle rider.  He also stated that he injured 
his neck at the time.  He felt emotionally upset about the 
accident, so he transferred out of England to get away from 
the accident scene.  After discharge, the veteran went to 
engineering school, but did not finish.  He also went to 
computer repair school, but did not finish that either.  He 
worked as a truck driver until 1991, when the pain in his 
back and neck forced him to quit driving.  He reported that 
post service military stressors include two divorces, and a 
1987 truck accident that was also stressful.  With regards to 
his PTSD symptoms, he stated that he does not have symptoms 
unless he has to confront someone about a problem.  

The examiner conducted a thorough examination and diagnosed a 
pain disorder associated with both psychological factors and 
general medical condition.  He noted that the veteran was 
never in combat, and that the veteran's only in service 
stressor consisted of being in a motor vehicle accident in 
which the other driver was killed.  He stated that the 
veteran did not meet the DSM-IV criteria for PTSD.  He also 
opined that there is not a link between his in service 
stressor and his current emotional condition.    

The Board notes that there are no findings in the service 
medical records attributed to a psychiatric disability, to 
include PTSD.  The post service medical records revealing a 
psychiatric disability are dated many years after service; 
and they reveal a diagnosis of depression that (according to 
the veteran) began after suffering a back injury at work.  He 
related his continued depression to medical problems and his 
nagging father.  There is no medical diagnosis of PTSD, and 
the only competent medical opinion that addresses the 
etiology of the veteran's psychiatric disability weighs 
against any nexus between the disability and military 
service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disability, to 
include PTSD must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).




ORDER

Entitlement to service connection is not warranted for low 
back disability, for left shoulder disability, for residuals 
of an eye injury, to include glaucoma, or for psychiatric 
disability, to include PTSD.  To this extent, the appeal is 
denied.  


REMAND

Residuals of a head injury, to include headaches
The veteran testified in his June 2003 RO hearing that he 
injured his head in a motor vehicle accident while on active 
duty. 

As noted above, the service medical records indicate that in 
April 1977, the veteran was involved in motor vehicle 
accident and struck his head.  He reported that he saw stars 
but was not knocked unconscious.  In October 1978, he was 
struck above his right eye.  A record dated in May 1980 
reveals the veteran had a bump on the head at that time with 
pain.  He also reported headaches in January 1980, March 
1980, April 1980, and March 1981.  He completed a Report of 
Medical History in January 1983, indicating that he has had 
headaches.  It was noted that the veteran has had headaches 
every week. 

The veteran underwent a VA examination in May 2006.  The 
examiner stated that he reviewed the veteran's claims file.  
Examination at the time showed local, mild, edema, in the 
right mid-parietal area.  Neurological examination was 
normal.  There was no other evidence in the service medical 
records that was attributed to a head injury.  

The veteran also reported being hit in the head with a log in 
1996; undergoing an operation in March 1996 in which he had a 
ruptured disk removed; and subsequently undergoing a fusion.  
He reported that since then, he has had sharp headaches once 
a week.  They last approximately two hours and they do not 
radiate.  They are not associated with residual symptoms, GI 
upset, or light sensitivity.  He takes Vicodin and Methadone 
for them.  

The Board notes that the VA examiner diagnosed degenerative 
disk disease of the cervical spine with operative repair in 
1996 with continued neck pain.  He did not address the 
veteran's symptoms of headaches.  He then commented that the 
veteran had "one isolated incidence of treatment in service 
regarding his neck from a motor vehicle accident in 1977."  
He went on to opine that the veteran's cervical spine injury 
is not related to service.  He later filed an addendum that 
appears to be an attempt to address the veteran's head 
injury.  He stated that the contusion of the head "resolved 
with conservative treatment and there is no evidence in the 
C-file to show that the effects of his head were aggravated 
by service activity."  He concluded by once again by stating 
that the injury to the veteran's neck is not a service 
connected disability. 

After reviewing the above report, it appears to the Board 
that the examiner's main focus on the veteran's cervical 
spine, not the veteran's head injury.  Furthermore, he stated 
that there was a single isolated incident of treatment.  In 
fact, complaints of headaches are noted in January 1980, 
March 1980, April 1980, May 1980, and March 1981.  The Board 
notes that many of these complaints were in conjunction with 
tonsillitis, sinus congestion, etc.; but the examiner failed 
to comment on the veteran's October 1978 injury in which he 
was struck above his right eye.  He also failed to comment on 
the May 1980 report that revealed a bump on his head and 
pain; and he failed to comment on the fact that the veteran 
complained of weekly headaches in his January 1983 Report of 
Medical History.  

The Board believes that further development is necessary with 
regard to the headache and head injury issue to allow for 
informed appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
residuals of a head injury and/or 
headaches found on examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special studies and 
tests should be accomplished.  After 
examining the veteran and reviewing the 
claims file (to include service medical 
records), the appropriate examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
suffers from current chronic residuals of 
a head injury, including headaches, which 
is causally related to the in-service 
accident noted during service or to any 
other incident of active duty service.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  Unless service connection 
is granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


